Exhibit 10.2

 

DIEGO PELLICER WORLDWIDE, INC.

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES, RIGHTS AND LIMITATIONS

OF

SERIES C CONVERTIBLE PREFERRED STOCK

 

The undersigned, Christopher D. Strachan, hereby certifies that:

 

1.            I am the Chief Financial Officer of DIEGO PELLICER WORLDWIDE,
INC., a Delaware corporation (the "Company").

 

2.The Company is authorized to issue 5,000,000 shares of preferred stock, par
value

$0.000001 per share (the "Preferred Stock") of which no shares are currently
issued and outstanding;

 

3.The following resolutions were duly adopted by the Board of Directors:

 

WHEREAS, the Board of Directors of the Company is authorized to fix the dividend
rights, dividend rate, voting rights, conversion rights, rights and terms of
redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any series and the
designation thereof, of any of them;

 

WHEREAS, it is the desire of the Board of Directors of the Company, pursuant to
its authority as aforesaid in accordance with the corporation law of the State
of Delaware, and as set forth in this Certificate of Designations, Preferences,
Rights and Limitations of Series C Convertible Preferred Stock, to designate the
rights, preferences, restrictions and other matters relating to the Series C
Convertible Preferred Stock, which will consist of 1,500,000 shares of Series C
Convertible Preferred Stock, par value

$0.000001 per share ("Series C Preferred Stock"), which the Company has the
authority to issue, as follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:

 

RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Company be and they hereby are authorized and directed to
prepare and file a Certificate of Designations, Preferences, Rights and
Limitations of Series C Preferred Stock in accordance with the foregoing
resolution and the provisions of Delaware law.

 

ARTICLE I

Series C Preferred Stock

 

Section 1. Designation and Amount. The number of shares so designated as Series
C Preferred Stock is 1,500,000 which will not be subject to increase without the
consent of the holders (each a "Holder" and collectively, the "Holders") of a
majority of the outstanding shares of Series C Preferred Stock. The
designations, powers, preferences, rights and restrictions granted or imposed
upon the Series

 



 1 

 



C Preferred Stock are as set forth in this Certificate of Designation (this
"Certificate of Designations") . Each share of Series C Preferred Stock shall
have, subject to Section 8(b), a stated value of $1.00 (the "Stated Value").

 

Section 2. Ranking and Voting. Ranking. The Series C Preferred Stock will, with
respect to dividend rights and rights upon liquidation, winding-up or
dissolution, rank: (a) senior with respect to dividends and right of liquidation
with the Company's common stock, par value 0.000001 per share ("Common Stock"),
and (b) junior with respect to dividends and right of liquidation to all
existing and future indebtedness of the Company and existing and outstanding
preferred stock of the Company.

 

Voting. Except as set forth herein, Series C Preferred Stock shall have no right
to vote on any matters requiring shareholder approval or any matters on which
the shareholders are permitted to vote. With respect to any voting rights of the
Series C Preferred Stock set forth herein, the Series C Preferred Stock shall
vote as a class, each share of Series C Preferred Stock shall have one vote on
any such matter, and any such approval may be given via a written consent in
lieu of a meeting of the Series C Holders. Any reference herein to a
determination, decision or election being made by the "Majority Holders" shall
mean the determination, decision or election as made by Holders holding a
majority of the issued and outstanding shares of Series C Preferred Stock at
such time.

 

Section 3. Dividends. Each share of Series C Preferred Stock will carry an
annual dividend in the amount of ten percent (10%) of the Stated Value (the
"Divided Rate"), which shall be cumulative and compounded daily, payable solely
upon redemption, liquidation or conversion. Upon the occurrence of an Event of
Default (as defined herein), the Dividend Rate shall automatically increase to
twenty two percent (22%).

 

Section 4. Protective Provision.

 

A.                  So long as any shares of Series C Preferred Stock are
outstanding, the Company will not, without the affirmative approval of the
Majority Holders (i) alter or change adversely the powers, preferences or rights
given to the Series C Preferred Stock or alter or amend this Certificate of
Designations, (ii) authorize or create any class of stock ranking as to
distribution of dividends or a liquidation preference senior to the Series C
Preferred Stock, (iii) amend its Articles of Incorporation, as amended, or other
charter documents in breach of any of the provisions hereof, (iv) increase the
authorized number of shares of Series C Preferred Stock, (v) liquidate, dissolve
or wind-up the business and affairs of the Company, or effect any Deemed
Liquidation Event (as defined below), (vi) breach any of the provisions set
forth herein; or (vii) enter into any binding agreement with respect to any of
the foregoing.

 

B.                  A "Deemed Liquidation Event" means: (a) a merger or
consolidation in which the Company is a constituent party or a subsidiary of the
Company is a constituent party and the Company issues shares of its capital
stock pursuant to such merger or consolidation, except any such merger or
consolidation involving the Company or a subsidiary in which the shares of
capital stock of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or, if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single

 



 2 

 



transaction or series of related transactions, by the Company or any subsidiary
of the Company of all or substantially all the assets of the Company and its
subsidiaries taken as a whole, or the sale or disposition (whether by merger or
otherwise) of one or more subsidiaries of the Company if substantially all of
the assets of the Company and its subsidiaries taken as a whole are held by such
subsidiary or subsidiaries, except where such sale, lease, transfer, exclusive
license or other disposition is to a wholly owned subsidiary of the Company.

 

C.                  The Company shall not have the power to effect a Deemed
Liquidation Event unless the agreement or plan of merger or consolidation for
such transaction provides that the consideration payable to the stockholders of
the Company will be allocated among the holders of capital stock of the Company
in accordance hereof.

 

Section 5. Liquidation.

 

A.                  Upon any liquidation, dissolution or winding up of the
Company, whether voluntary or involuntary, or upon any Deemed Liquidation Event,
after payment or provision for payment of debts and other liabilities of the
Company, and after payment or provision for any liquidation preference payable
to the holders of any Preferred Stock ranking senior upon liquidation to the
Series C Preferred Stock, if any, but prior to any distribution or payment made
to the holders of Common Stock or the holders of any Preferred Stock ranking
junior upon liquidation to the Series C Preferred Stock by reason of their
ownership thereof, the Holders will be entitled to be paid out of the assets of
the Company available for distribution to its stockholders an amount with
respect to each share of Series C Preferred Stock equal to (i) the Stated Value
plus (ii) any accrued but unpaid dividends, the Default Adjustment (as defined
herein), if applicable, Failure to Deliver Fees (as defined herein), if any, and
any other fees as set forth herein (the amounts in this clause (ii)
collectively, the "Adjustment Amount").

 

B.                  If, upon any liquidation, dissolution or winding up of the
Company or any Deemed Liquidation Event, the assets of the Company will be
insufficient to make payment in full to all Holders of the liquidation
preferences hereunder, then such assets will be distributed among the Holders at
the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entit led.

 

Section 6. Redemption.

 

A.                  Company's Redemption Option. Notwithstanding anything to the
contrary contained herein, at any time during the periods set forth on the table
immediately following this paragraph (the "Redemption Periods") provided that an
Event of Default has not occurred, the Company will have the right, at the
Company's option, to redeem all or any portion of the shares of Series C
Preferred Stock, exercisable on not more than three (3) Trading Days (as defined
herein) prior written notice to the Holders, in full, in accordance with this
Section 6. Any notice of redemption hereunder (an "Optional Redemption Notice")
shall be delivered to each Holder at its registered addresses and shall state:
(1) that the Company is exercising its right to redeem the Series C Preferred
Stock, and (2) the date of redemption which shall be not more than three (3)
Trading Days (as defined herein) from the date of the Optional Redemption
Notice. On the date fixed for redemption (the "Optional Redemption Date"), the
Company shall make payment of the Optional Redemption Amount (as defined herein)
to the applicable Holder. If the Company exercises its right to redeem the
Series C Preferred Stock, the Company shall make payment to the applicable
Holder(s) of an amount in cash equal to the percentage ("Redemption Percentage")
as set forth in the table immediately following this paragraph opposite the



 3 

 

 

applicable Redemption Period, multiplied by the sum of an amount equal to (i)
the totaI number of Series C Preferred Stock held by the applicable Holder
multiplied by (ii) the Stated Value plus the Adjustment Amount, (the 0 0 ptional
Redemption Amount"). If the Company delivers an Optional Redemption Notice and
fails to pay the Optional Redemption Amount due to the applicable Holder within
two (2) business days following the Optional Redemption Date, the Company shall
forever forfeit its right to redeem the Series C Preferred Stock pursuant to
this Section 6.

 

Redemption Period Redemption Percentage 1. The period beginning on the date of
the issuance of shares of Series C Preferred Stock (the "Issuance Date") and
ending on the date which is thirty (3 0) day s following the Issuance Date. 115%
2. The period beginning on the date that is thirty-one (31) days from the
Issuance Date and ending sixty (60) days following the Issuance Date. 120% 3.
The period beginning on the date that is sixty-one (61) days from the Issuance
Date and ending ninety (90) days following the Issuance Date. 125%

4.       The period beginning on the date that is ninety-one

(91) days from the Issuance Date and ending one hundred twenty

(120) days following the Issuance Date.

130% 5. The period beginning on the date that is one hundred twenty-one (121)
days from the Issuance Date and ending one hundred fifty (150) days following
the Issuance Date. 135% 6. The period beginning on the date that is one hundred
fifty-one (151) days from the Issuance Date and ending one hundred eighty (180)
days followingthe Issuance Date. 140%

 

 

After the expiration of one hundred eighty (180) days following the Issuance
Date of the applicable shares of Series C Preferred Stock, the Company shall
have no right of redemption, provided that, for the avoidance of doubt, the
provisions of Section 6(8) may continue to apply. For the avoidance of doubt,
any reference hereto to the "Issuance Date" shall mean the date of the issuance
of the applicable share(s) of Series C Preferred Stock, and any calculations or
determinations hereunder shall apply to the share(s) of Series C Preferred Stock
based on the Issuance Date of such share(s) of Series C Preferred Stock.

 

B.                  Company's Mandatory Redemption. On the earlier to occur of
(i) the date which is twenty four (24) months following the Issuance Date and
(ii) the occurrence of an Event of Default (the "Mandatory Redemption Date"),
the Company shall redeem all of the shares of Series C Preferred Stock of the
Holders (which have not been previously redeemed or converted). With five (S)
days of the Mandatory Redemption Date, the Company shall make payment to each
Holder of an amount in cash equal to (i) the total number of Series C Preferred
Stock held by such Holder multiplied by (ii) the Stated Value plus the
Adjustment Amount (the "Mandatory Redemption Amount").

 

Section 7. Conversion.

 

A.                  Conversion Right. The Holder shall have the right from time
to time, and at any time during the period beginning on the date which is one
hundred eighty (180) days following the Issuance Date, to convert all or any
part of the outstanding Series C Preferred Stock into fully paid and

 



 4 

 



 

 

non-assessable shares of Common Stock, as such Common Stock exists on the
Issuance Date, or any shares of capital stock or other securities of the Company
into which such Common Stock shall hereafter be changed or reclassified at the
conversion price determined as provided herein (a "Conversion"); provided,
however, that in no event shall any Holder be entitled to convert any portion of
the Series C Preferred Stock in excess of that number of Series C Preferred
Stock that upon conversion of which the sum of (1) the number of shares of
Common Stock beneficially owned by such Holder and its affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unconverted portion of the Series C Preferred Stock or the
unexercised or unconverted portion of any other security of the Company subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of the Series C Preferred Stock with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock. For purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
and Regulations 13D-G thereunder, except as otherwise provided in clause (1) of
such proviso. The beneficial ownership limitations on conversion as set forth in
the section may NOT be waived by the Holder. The number of shares of Common
Stock to be issued upon each conversion of Series C Preferred Stock shall be
determined by dividing the Conversion Amount (as defined herein) by the
applicable Conversion Price (as defined herein) then in effect on the date
specified in the notice of conversion (the "Notice of Conversion"), attached
hereto as Exhibit A. delivered to the Company by a Holder in accordance with the
terms hereof; provided that the Notice of Conversion is submitted by facsimile
or e-mail (or by other means resulting in, or reasonably expected to result in,
notice) to the Company before 6:00 p.m., New York, New York time on such
conversion date (the "Conversion Date"); however, if the Notice of Conversion is
sent after 6:00 p.m., New York, New York time the Conversion Date shall be the
next business day. The term "Conversion Amount" means, with respect to any
conversion of shares of the Series C Preferred Stock, the sum of the Stated
Value plus the Adjustment Amount with respect to the shares of Series C
Preferred Stock being converted in such conversion.

 

B.                  Conversion Price. The conversion price (the "Conversion
Price") shall equal the Variable Conversion Price (as defined herein) (subject
to equitable adjustments by the Company relating to the Company's securities or
the securities of any subsidiary of the Company, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events). The
"Variable Conversion Price" shall mean 70% multiplied by the Market Price (as
defined herein) (representing a discount rate of 30%). "Market Price" means the
average of the lowest three (3) VWAP's (as defined below) for the Common Stock
during the fifteen (15) Trading Day period ending on the latest complete Trading
Day prior to the Conversion Date. "VWAP" shall mean the daily dollar
volume-weighted average sale price for the Common Stock on the Principal Market
on any particular Trading Day during the period beginning at 9:30 a.m., New York
City Time (or such other time as the Principal Market publicly announces is the
official open of trading), and ending at 4:00 p.m., New York City Time (or such
other time as the Principal Market publicly announces is the official close of
trading), as reported by Bloomberg through its "Volume at Price" functions or,
if the foregoing does not apply, the dollar volume-weighted average price of
such security in the over-the-counter market on the electronic bulletin board
for such security during the period beginning at 9:30 a.m., New York City Time
(or such other time as the Principal Market publicly announces is the official
open of trading), and ending at 4:00 p.m., New York City Time (or such other
time as the Principal Market publicly announces is the official close of
trading), as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for

 

 5 

 



[image_004.gif]such security as reported in the OTCBB or by the OTC Markets
Group. If the VWAP cannot be calculated for such security on such date on any of
the foregoing bases, the VWAP of such security on such date shall be the fair
market value as mutually determined by the Company and the holder of the Series
C Preferred Stock. All such determinations of VWAP shall to be appropriately and
equitably adjusted in accordance with the provisions set forth herein for any
stock dividend, stock split, stock combination or other similar transaction
occurring during any period used to determine the Market Price (or other period
utilizing VWAPs). Notwithstanding any reference above or elsewhere herein to any
certificates representing the Series C Preferred Stock, the Company expects that
the Series C Preferred Stock shall be recorded solely in book entry form, and in
such case any references hereto to certificates representing the Series C
Preferred Stock being required to be delivered or provided in certain instances
shall be deemed automatically waived, and such book entry records shall take the
place thereof.

 

C.            Authorized Shares. The Company covenants that during the period
the conversion right exists, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Series C Preferred Stock issued. The Company is required at all times to
have authorized and reserved six times the number of shares that would be
issuable upon full conversion of the Series C Preferred Stock (assuming that the
4.99% limitation set forth in herein is not in effect) (based on the respective
Conversion Price of the Series C Preferred Stock in effect from time to time)
(the "Reserved Amount"). The Reserved Amount shall be increased (or decreased
unilaterally by the Holder) from time to time in accordance with the Company's
obligations hereunder. The Company represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. In addition, if
the Company shall issue any securities or make any change to its capital
structure which would change the number of shares of Common Stock into which the
Series C Preferred Stock shall be convertible at the then current Conversion
Price, the Company shall at the same time make proper provision so that
thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Series C Preferred Stock. The Company (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of this Series C Preferred Stock, and (ii) agrees
that its issuance of the Series C Preferred Stock shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of the Purchase
Agreement and the Series C Preferred Stock. If, at any time the Company does not
maintain the required Reserved Amount, the Company shall be put on notice by the
Holder, and shall have five (5) days to cure its deficiency, after which time,
such failure will be deemed an Event of Default hereunder.

 

D.Method of Conversion.

 

i.                     Mechanics of Conversion. As set forth in hereof, the
shares of Series C Preferred Stock may be converted by the Holder thereof,
either as to all of such Holder's shares of Series C Preferred Stock or as to a
portion of such Holder's shares of Series C Preferred Stock, at any time from
time to time after one hundred eighty (180) days following the Issuance Date, by
submitting to the Company a Notice of Conversion (by facsimile, e-mail or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time) and within five (5) days following such
conversion surrendering the converted Series C Preferred Stock to the Company's
transfer agent.



 6 

 

 

 

ii.                   Surrender of Series C Preferred Stock Upon Conversion .
Notwithstanding anything to the contrary set forth herein, upon conversion of
the Series C Preferred Stock in accordance with the terms hereof, the converting
Holder shall be required to physically surrender the any certificate
representing the Series C Preferred Stock being converted to the Company (or its
transfer agent) and, in the event that less than all of the Series C Stock
represented by such certificate is being converted, the Company shall return to
the applicable Holder a new certificate representing the unconverted shares of
Series C Preferred St ock.

 

111. Delivery of Common Stock Upon Conversion. Upon receipt by the Company from
a Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as set forth herein, and the certificate representing the Series C Preferred
Stock as required herein, the Company shall issue and deliver or cause to be
issued and delivered to or upon the order of the applicable Holder certificates
for the Common Stock issuable upon such conversion, and any replacement
certificate representing the unconverted shares of Series C Preferred Stock, if
applicable, within two (2) business days after such receipt (the "Deadline" ).
Upon receipt by the Company of a Notice of Conversion, the applicable Holder
shall be deemed to be the holder of record of the Common Stock issuable upon
such conversion, the outstanding Series C Preferred Stock held by such
applicable Holder shall be reduced to reflect such conversion, and, unless the
Company defaults on its obligations hereunder, all rights with respect to the
shares of Series C Preferred Stock being so converted shall forthwith terminate
except the right to receive the Common Stock or other securities, cash or other
assets, as herein provided, on such conversion. If the applicable Holder shall
have given a Notice of Conversion as provided herein and comply with the other
requirements herein, the Company's obligation to issue and deliver the
certificates for Common Stock shall be absolute and unconditional, irrespective
of the absence of any action by the applicable Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Company to the holder of
record, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the applicable Holder of any obligation to the
Company, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the applicable Holder in connection with such
conversion .

 

iv.           Delivery of Common Stock by Electronic Transfer. In lieu of
delivering physical certificates representing the Common Stock issuable upon
conversion, provided the Company is participating in the Depository Trust
Company ("OTC") Fast Automated Securities Transfer program, upon request of the
applicable Holder and its compliance with the provisions set forth herein, the
Company shall use its best efforts to cause its transfer agent to electronically
transmit the Common Stock issuable upon conversion to the applicable Holder by
crediting the account of applicable Holder's Prime Broker with OTC through its
Deposit and Withdrawal at Custodian syst em.

 

v.            Failure to Deliver Common Stock Prior to Deadline. Without in any
way limiting a Holder's right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of the Series C Preferred Stock is not delivered by the
Deadline due to action and/or inaction of the Company, the Company shall pay to
the applicable Holder $2,000 per day in cash, for each day beyond the Deadline
that the Company fails to deliver such Common Stock (the " Fail to Deliver

 

 

 7 

 



Fee"); provided, however, that the Fail to Deliver Fee shall not be due if the
failure is a result of a third party (i.e. transfer agent; and not the result of
any failure to pay such transfer agent) despite the commercially reasonable
efforts of the Company to effect delivery of such Common Stock. Such cash amount
shall be paid to applicable Holder by the fifth (51h) day of the month following
the month in which it has accrued. The Company agrees that the right to convert
is a valuable right to the applicable Holder. The damages resulting from a
failure, attempt to frustrate, interference with such conversion right are
difficult if not impossible to qualify. Accordingly, the parties acknowledge
that the damages provision contained in this section are justified and
reasonable.

 

vi.           Concerning the Shares. The shares of Common Stock issuable upon
conversion of the Series C Preferred Stock may not be sold or transferred
unless: (i) such shares are sold pursuant to an effective registration statement
under the Securities Act of 1933, as amended (together with the rules and
regulations thereunder, the "Securities Act") or (ii) the Company or its
transfer agent shall have been furnished with an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration (such as Rule 144 or a successor rule) ("Rule 144"); or (iii) such
shares are transferred to an "affiliate" (as defined in Rule 144) of the
applicable Holder who agrees to sell or otherwise transfer the shares only in
accordance with this section and who is an accredited investor (as defined in
Rule 501 under Regulation D promulgated pursuant to the Securities Act). Any
restrictive legend on certificates representing shares of Common Stock issuable
upon conversion of the Series C Preferred Stock shall be removed and the Company
shall issue to the applicable Holder a new certificate therefore free of any
transfer legend if the Company or its transfer agent shall have received an
opinion of counsel from applicable Holder's counsel, in form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that (i) a public sale or transfer of such Common Stock may be made
without registration under the Securities Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected; or (ii) in the case of
the Common Stock issuable upon conversion of the Series C Preferred Stock such
security is registered for sale by the applicable Holder under an effective
registration statement filed under the Securities Act; or otherwise may be sold
pursuant to an exemption from registration. In the event that the Company does
not reasonably accept the opinion of counsel provided by the applicable Holder
with respect to the transfer of Securities pursuant to an exemption from
registration (such as Rule 144), at the Deadline, it will be considered an Event
of Default hereunder.

 

E.Effect of Certain Events.

 

i.                     Effect of Merger, Consolidation, Etc. At the option of
the Majority Holders, the sale, conveyance or disposition of all or
substantially all of the assets of the Company, the effectuation by the Company
of a transaction or series of related transactions in which more than 50% of the
voting power of the Company is disposed of, or the consolidation, merger or
other business combination of the Company with or into any other Person (as
defined herein) or Persons when the Company is not the survivor shall be deemed
to be an Event of Default hereunder. "Person" shall mean any individual,
corporation, limited liability company, partnership, association, trust or other
entity or organization.

 

 

 

ii.                    [image_004.gif]Adjustment Due to Merger, Consolidation,
Etc. If, at any time when the Series C Preferred Stock are outstanding and prior
to conversion of all of the Series C Preferred Stock, there shall be any merger,
consolidation, exchange of shares, recapitalization, reorganization, or other
similar event, as a result of which shares of Common Stock of the Company shall
be changed into the same or a different number of shares of another class or
classes of stock or securities of the Company or another entity, or in case of
any sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then each Holder shall thereafter have the right to receive upon conversion of
the Series C Preferred Stock, upon the basis and upon the terms and conditions
specified herein and in lieu of the shares of Common Stock immediately
theretofore issuable upon conversion, such stock, securities or assets which
such Holder would have been entitled to receive in such transaction had the
Series C Preferred Stock been converted in full immediately prior to such
transaction (without regard to any limitations on conversion set forth herein),
and in any such case appropriate provisions shall be made with respect to the
rights and interests of the Holders to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Series C
Preferred Stock) shall thereafter be applicable, as nearly as may be practicable
in relation to any securities or assets thereafter deliverable upon the
conversion hereof. The Company shall not affect any transaction described in
this section unless (a) it first gives, to the extent practicable, ten (10)
days' prior written notice (but in any event at least five (5) days prior
written notice) of the record date of the special meeting of shareholders to
approve, or if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time a Holder shall be entitled to
convert the Series C Preferred Stock, notwithstanding the 6 month limitation set
forth in Section 7(A)) and (b) the resulting successor or acquiring entity (if
not the Company) assumes by written instrument the rights, preferences afforded
to the Holders hereunder and obligations set forth herein. The above provisions
shall similarly apply to successive consolidations, mergers, sales, transfers or
share exchanges.

 

111.       Adjustment Due to Distributions. If the Company shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Company's shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a "Distribution"), then each Holder shall be entitled to
receive the applicable portion of such Distribution on an
as-converted-to-Common-Stock basis, assuming that the Series C Preferred Stock
were converted to Common Stock on the day immediately prior to the record date
for holders of the Common Stock entitled to receive such Distribution, but, for
the avoidance of doubt, without any conversion to Common Stock actually being
required.

 

F.             Stock Register. The Company will keep at the offices of the
transfer agent, a register of the Series C Preferred Stock, which shall be prima
facie indicia of ownership of all outstanding shares of Series C Preferred
Stock, and amounts so converted and the dates of such conversions. Upon the
surrender of any certificate representing Series C Preferred Stock at such
place, the Company, at the request of the record Holder of such certificate,
will execute and deliver (at the Company's expense) a new certificate or
certificates in exchange therefor representing in the aggregate the number of
shares represented by the surrendered certificate. Each such new certificate
will be registered in such name and will represent such number of shares as is
requested by the Holder of the surrendered certificate and will be substantially
identical in form to the surrendered certificate.

 



 8 

 

 

G.                [image_005.gif]I axes . The Company shall pay any and all
documentary, stamp, transfer (but only in respect of the registered Holder
thereof), issuance and other similar taxes that may be payable with respect to
the issuance and delivery of shares of Common Stock upon the conversion of
Preferred Shares.

 

Section 8. Events of Default.

 

A.                  If any of the following events of default (each, an "Event
of Default") shall occur:

 

i.              Failure to Redeem. The Company fails to pay the Mandatory
Redemption Amount when due as set forth herein and such breach continues for a
period of three (3) days after written notice from the Majority Holders.

 

ii.             Conversion and the Shares. The Company fails to issue shares of
Common Stock to a Holder (or announces or threatens in writing that it will not
honor its obligation to do so) upon exercise by a Holder of the conversion
rights of a Holder in accordance with the terms hereof, fails to transfer or
cause its transfer agent to transfer (issue) (electronically or in certificated
form) any certificate for shares of Common Stock issued to a Holder upon
conversion of or otherwise pursuant to the terms hereof as and when required
hereby, the Company directs its transfer agent not to transfer or delays,
impairs, and/or hinders its transfer agent in transferring (or issuing)
(electronically or in certificated form) any certificate for shares of Common
Stock to be issued to a Holder upon conversion of the Series C Preferred Stock
or otherwise pursuant to the terms hereof, as and when required by the terms
hereof, or fails to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the
applicable Holder upon converston of or otherwise pursuant to the terms hereof
as and when required by the terms hereof (or makes any written announcement,
statement or threat that it does not intend to honor the obligations described
in this section) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for two (2) business days after a Holder shall have
delivered a Notice of Conversion. It is an obligation of the Company to remain
current in its obligations to its transfer agent. It shall be an event of
default hereunder, if a conversion of the Series C Preferred Stock is delayed,
hindered or frustrated due to a balance owed by the Company to its transfer
agent. If at the option of a Holder, such Holder advances any funds to the
Company's transfer agent in order to process a conversion, such advanced funds
shall be paid by the Company to the applicable Holder within two (2) business
days of a demand from the applicable Holder.

 

111. Breach of Covenants. The Company breaches any material covenant or other
material terms or conditions contained in this Certificate of Designations or in
any purchase agreement, subscription agreement or other agreement pursuant to
which any Holder has acquired any shares of Series C Preferred Stock, and such
breach continues for a period offive (5) days after written notice thereof to
the Company from the Majority Holders.

 

iv.            Breach of Representations and Warranties. Any representation or
warranty of the Company made herein or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith, or in
any purchase agreement, subscription agreement or other agreement pursuant to
which any Holder has acquired any shares of Series C Preferred Stock, shall be
false or misleading in any material respect when made and the breach of which
has (or with the passage of time will have) a material adverse effect on the
rights of the Holders with respect to the Series C Preferred Stock.



 9 

 

 

 

v.             Receiver or Trustee. The Company or any subsidiary of the Company
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed.

 

vi.            Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company or any subsidiary of the Company.

 

vii.           Delisting of Common Stock. The Company shall fail to maintain the
listing of the Common Stock on at least one of the OTC electronic quotations
systems (which specifically includes the quotation platforms maintained by the
OTC Markets Group) or an equivalent replacement exchange.

 

viii.          Failure to Comply with the Exchange Act . The Company shall fail
to comply with the reporting requirements of the Exchange Act; and/or the
Company shall cease to be subject to the reporting requirements of the Exchange
Act (the filing of a Form 15 shall be an immediate Event of Default).

 

ix.            Liquidation. Any dissolution, liquidation, or winding up of
Company or any substantial portion of its business occurs.

 

x.            Cessation of Operations. Any cessation of operations by Company or
Company admits it is otherwise generally unable to pay its debts as such debts
become due; provided, however, that any disclosure of the Company's ability to
continue as a "going concern" shall not be an admission that the Company cannot
pay its debts as they become due.

 

xi.            Financial Statement Restatement. The restatement of any financial
statements filed by the Company with the Securities and Exchange Commission
("SEC") at any time after 180 days after the Issuance Date for any date or
period until the Series C Preferred Stock is no longer outstanding, if the
result of such restatement would, by comparison to the un restated financial
statement, have constituted a material adverse effect on the rights of the
Holders with respect to the terms hereof (including the conversion rights
hereof).

 

xii.           Replacement of Transfer Agent. In the event that the Company
proposes to replace its transfer agent, the Company fails to provide, prior to
the effective date of such replacement, a fully executed Irrevocable Transfer
Agent Instructions in a form as initially delivered (including, but not limited
to, the provision to irrevocably reserve shares of Common Stock in the Reserved
Amount) signed by the successor transfer agent and the Company.

 



 10 

 

 

B.                  Default Adjustment. Upon the occurrence and during the
continuation of any Event of Default (other than as set forth in Section
8(A)(ii), the Stated Value shall immediately be increased to $1.50 per share of
Series C Preferred Stock. Upon the occurrence and during the continuation of any
Event of Default specified in Section 8(A)(ii), the Stated Value shall
immediately be increased to $2.00 per share of Series C Preferred Stock (the
amounts referred to herein shall be referred to collectively as the "Default
Adjustment"). In the event of a Default Adjustment, the Company shall
immediately, upon the demand of the Majority Holders, redeem the issued and
outstanding Series C Preferred Stock and pay to the Holders the amount which is
equal to (i) the number of shares of Series C Preferred Stock held by such
Holders multiplied by

(ii)the Stated Value plus any Adjustment Amount.

 

Section 9. Miscellaneous.

 

A.                  lost or Mutilated Preferred Stock Certificate. Upon receipt
of evidence reasonably satisfactory to the Company (an affidavit of the
registered Holder will be satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing shares of Series C
Preferred Stock, and in the case of any such loss, theft or destruction upon
receipt of indemnity reasonably satisfactory to the Company (provided that if
the Holder is a financial institution or other institutional investor its own
agreement will be satisfactory) or in the case of any such mutilation upon
surrender of such certificate, the Company will, at its expense, execute and
deliver in lieu of such certificate a new certificate of like kind representing
the number of shares of such class represented by such lost, stolen, destroyed
or mutilated certificate and dated the date of such lost, st olen, destroyed or
mutilated certificate.

 

B.                  Failure or Indulgence Not Waiver. No failure or delay on the
part of a Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privileges. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

C.                   Notices. All notices, demands, requests, conse nts,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, email , or facsimile,
and, if sent to the Company, addressed to the Company at its principal office
address or, if sent to a Holder, to the address of the Holder as set forth in
the books and records of the Company. Any notice or other communication required
or permitted to be given hereunder shall be deemed effective: (a) upon hand
delivery or delivery by facsimile or email, with accurate confirmation (if
delivered on a business day during normal business hours where such notice is to
be received), or the first (l't) business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second (2"d) business day following the
date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.

 

D.                  Jurisdiction. Any action brought by any party against any
other concerning this Certificate of Designations shall be brought only in the
state courts of New York or in the federal courts located in the Eastern
District of New York. The Company and each Holder hereby irrevocably waives any

objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The Company and each Holder waives trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Certificate of Designations is



 11 

 

 

 

[image_004.gif]invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Certificate of Designations. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with the Series C Preferred Stock by mailing
a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

E.                  Remedies. The Company and each Holder acknowledge that a
breach by it of its obligations hereunder will cause irreparable harm to the
Company or the Holder, as applicable, by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company and each Holder
acknowledges that the remedy at law for a breach of its obligations under this
Certificate of Designations will be inadequate and agrees, in the event of a
breach or threatened breach of the provisions of this Certificate of
Designations, that the Company or the Holders, as applicable, shall be entitled,
in addition to all other available remedies at law or in equity, (the parties
will not be entitled of any punitive damages or penalties, but, only real and
actual damages), to an injunction or injunctions restrai ning, preventing or
curing any breach of this Certificate of Designations and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

F.                   Headings. The headings contained herein are for convenience
only and will not be deemed to limit or affect any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this November
25, 2019.

 

DIEGO PELLICER WORLDWIDE, INC.

 

      /S/ CHRISTOPHER D. STRACHAN

Christopher D. Strachan

Chief Financial Officer

 

 

 12 

 



 

 

 EXHIBIT A

 

 DIEGO PELLICER WORLDWIDE, INC.

 

 CONVERSION NOTICE

 

Reference is made to the Certificate of Designations, Preferences, Rights and
Limitations of the Series C Convertible Preferred Stock of DIEGO PELLICER
WORLDWIDE, INC. (the "Certificate of Designations"}. In accordance with and
pursuant to the Certificate of Designations, the undersigned hereby elects to
convert the number of shares of Series C Convertible Preferred Stock (the
"Preferred Shares"}, of DIEGO PELLICER WORLDWIDE, INC., a Delaware corporation
(the "Company"}, indicated below into shares of common stock, $0.000001 par
value per share (the "Common Stock"}, of the Company, as of the date specified
below.

 

Date of Conversion:- - - - - - - - - - - - - - - - - - - - -

Number of Preferred Shares to be converted:- - - - - - - - - - - - - - -

Share certificate no(s}. of Preferred Shares to be converted :- - - - -- - - - -
- -

Tax ID Number (If applicable}:- - - - - - - - - - - - - - - - - -

Conversion Price:- - - - - - - - - - - - - - - - - - - - -

 

Number of shares of Common Stock to be issued:- - - - - - - - - - - - - -

Please issue the shares of Common Stock into which the Preferred Shares are
being converted in the following name and to the following address:

 

Issue to :- - - - - - - - - - - - - - - - - - - -

 

Address :- - - - - - - - - - - - - - - - - - - - -

Telephone Number : - - - - - - - - - - - - - - - - - - - - -

Facsimile Number :- - - - - - - - - - - - - - - -

Holder:- - - - - - - - - - - - - - - - - - - - -



 

By :_ _ _ _ _ _ _ _ _ _ _ _

 

Title:_ _ _ _ _ _ _ _ _ _ _ _ _

 

Dated::_ _ _ _ _ _ _ _ _ _ _ _ _

 



 

Account Number (if electronic book entry transfer }:- - - - - - - - - - - - - -
-



Transaction Code Number (if electronic book entry transfer): - - - - - - - - - -
- - -

 



 13 

